District of Columbia

  
  

  
 

Court of Appeals FEB 91 238
ozai“azz“o;:ooz_t; _
No. 16-AA-1091 " " C-JUWW *"PPEA%SA
I<;ATARINA STRAUGHN,
Petitioner,
v. CRB?I-IG

D.C. DEPARTMENT OF EMPLOYMENT SERVICES
(WORKER’ S COMPENSATION),
Respondent,

and

WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY,
Intervenor.

BEFORE: Biackburne-Rigsby, Chief Judge; McLeese, Associate Judge and Nebeker,
Senior lodge
0 R D E R

On consideration appellant’s motion to publish, and intervenor’S opposition, it is

ORDERED that the motion to publish the memorandum opinion and judgment is
granted, and the C}erk Shail issue the attached opinion forthwith

PER CURIAM_

 

No. 16-AA-109l
Copies to:

Timothy Fitzpatrick
Compensation Review Board
4058 Minnesota Avenue, NE
Suite 4005

Washington, DC 20019

Copies e»served to:

Krsita N. DeSmyter, Esquire
7852 Waiker Drive

Suite 300

Greenbelt, MD 20770

Mark H. Dho, Esquire

Sarah O. Rollman, Esquire

Oft`ice of General Counsef

Washington Metropolitan Are 'Transit authority
600 Fifth Street, NW

Washington, DC 200}

Loron L. Alikhan, Esquire
Acting Soficitor General for DC
441 4‘]‘ Street, NW

Suite 6008

Washington, DC 20001